Citation Nr: 0625993	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  96-41 559	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a disability manifested 
by joint pain in both shoulders, to include as due to an 
undiagnosed illness.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1967 and from September 1990 to July 1991, including 
service in Southwest Asia in support of Operations Desert 
Shield and Desert Storm.  Additionally, he has served 
multiple periods of active duty for training with the Army 
Reserves.

This appeal has been before the Board of Veterans' Appeals 
(Board) twice previously in April 1999 and again in June 
2004.  It has been returned to the Board for further 
appellate review.

Nasal fracture residuals

The Board observes that the April 1999 Board decision 
remanded a claim for entitlement to an increased disability 
rating for residuals of a nasal fracture.  In a July 2003 
rating decision, the RO awarded a 10 percent disability 
rating and notified the veteran that the grant "represents a 
complete grant of the benefit sought on appeal and this issue 
is now removed from appeal status."  Review of the rating 
schedule reveals that a 10 percent rating is the highest 
schedular rating provided for a traumatic septum deviation, 
under Diagnostic Code 6502.  The veteran has not explicitly 
disagreed with the RO's removal of the issue from appellate 
status and has not asserted that a higher disability rating 
on an extraschedular basis is warranted.  Therefore, as this 
grant represents a grant of the highest schedular rating 
available, and there is no contention that an extra-schedular 
rating is warranted, the Board will not take jurisdiction 
over the issue of whether a disability rating in excess of 
10 percent is warranted for residuals of a nasal fracture.  
AB v. Brown, 6 Vet. App. 35 (1993).

Skin rash

The April 1999 Board decision denied the veteran's claim for 
entitlement to service connection for a skin rash as not well 
grounded.  The veteran did not appeal this denial to the 
United States Court of Appeals for Veterans' Claims (Court).  
Governing regulation provides that Board decisions are final 
as of the date stamped on the decision, in this case, April 
20, 1999; except for decisions which have been appealed to 
the Court.  38 C.F.R. § 20.1100.  Thus, the denial of service 
connection for a skin rash was final as of April 20, 1999.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
legislation provided that VA denials or dismissals  of claims 
that became final during the period beginning on July 14, 
1999, and ending on November 9, 2000, could be readjudicated 
if a request for readjudication were filed by the claimant or 
upon the Secretary's own motion at any point between November 
2000 and November 2002.  Pub. L. 106-475, § 7, Nov. 9, 2000, 
114 Stat. 2099 (2000).

Because the denial of entitlement to service connection for a 
skin rash became final in April 1999 and thus falls outside 
the two-year time frame outlined above; even though it was 
denied as not well-grounded, neither the veteran nor the 
Secretary and his delegees had the authority under the VCAA 
to request readjudication of the denied claim.  Under 
governing law, the only methods by which the veteran could 
request the VA to revisit this denial would be to submit a 
new claim along with new and material evidence showing 
entitlement to the benefit sought (38 U.S.C.A. § 5108), by 
filing a motion for reconsideration of the April 1999 Board 
decision (38 U.S.C.A. § 7103) or by raising a claim of clear 
and unmistakable error in the April 1999 Board decision 
(38 U.S.C.A. § 7111).  Review of the claims file shows that 
he has taken none of these actions.  Therefore, the Board 
concludes that the current status of the veteran's claim for 
entitlement to service connection for a skin rash is finally-
denied and not reopened or challenged in any way.

Review of the claims file, however, reveals that the Board 
remanded this issue in June 2004, without an explanation as 
to its jurisdiction to do so.  Under the analysis outlined 
above, this was simply a mistake on the part of the Board, as 
there was no legal basis for the Board to take jurisdiction 
over this finally-denied issue.  This situation has not 
changed-there is still no basis for the Board to assume 
jurisdiction over this issue.  We note that in a January 2006 
statement, the veteran contends he wrote to the Board in 
September 1999, requesting that all issues on appeal be 
reconsidered.  However, review of the claims file does not 
reveal any correspondence from the veteran whatsoever dated 
in September 1999, and does not reveal any correspondence at 
any point in the record which could be construed as a motion 
for reconsideration of the April 1999 Board decision.  
Rather, review of all of the veteran's voluminous 
correspondence after April 1999 shows that he did not mention 
his skin rash or make any references to his skin at all until 
the January 2006 statement.  

Therefore, at this point, if he wishes to continue to contest 
this matter, the veteran is advised to pursue one of the 
courses of action set forth above; either filing a new claim 
and presenting new and material evidence, by filing a motion 
for reconsideration of the April 1999 Board decision, or by 
filing a claim with the Board alleging clear and unmistakable 
error in the April 1999 decision.  Absent an active appeal 
regarding the denial of service connection for a skin rash, 
the Board lacks the authority to review this matter at this 
time and will address it no further herein.

Fibromyalgia

The veteran filed a claim for entitlement to service 
connection for fibromyalgia in May 2003.  No action has been 
taken with regard to this claim.  Therefore it is referred to 
the RO for appropriate action and adjudication.




Total disability rating based upon unemployability

The issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not involved in an automobile accident 
during active duty or active duty for training; rather, he 
was involved in two automobile accidents prior to service.

2.  No injury or disease involving the shoulders is shown 
during active service or active duty for training; the 
veteran's shoulders were reported to have been normal by him 
and deemed to have been normal by medical examiners 
throughout his active and reserve service.

3.  Competent, probative medical evidence does not 
demonstrate the veteran objectively exhibited signs or 
symptoms of a shoulder problem as manifestations of an 
undiagnosed illness or as a chronic condition otherwise 
linked or medically attributed to his Persian Gulf service or 
any incident therein. 


CONCLUSIONS OF LAW

1.  Service connection for a shoulder disability is not 
warranted on a direct basis and may not be presumed under 
law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Service connection for shoulder pain as a manifestation 
of an undiagnosed illness attributable to the veteran's 
Persian Gulf service is not warranted.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.317 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he has a shoulder disability manifested 
by pain which is either due to an automobile accident 
sustained during his first period of active duty or to heavy 
lifting which he was required to perform during his second 
period of active duty.  He also claims his shoulder pain is 
due to an undiagnosed illness related to his Persian Gulf 
service.

The Board notes that in the most recent Supplemental 
Statement of the Case, the RO denied service connection for a 
disability manifested by joint pain all over the veteran's 
body, in addition to joint pain in his shoulders.  However, 
careful reading of the veteran's contentions reveals that he 
appears to be asserting a shoulder disability only.  To the 
extent that he is making a claim for pain in other joints, 
the Board finds there is no jurisdiction for us to review 
such a claim, as no appeal specific to other joints has been 
perfected.  Our review herein is therefore limited to the 
shoulders only.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
pertinent to his claims for service connection in August 
2002.  He was subsequently reminded of these elements in 
letters dated in December 2002, May 2003, June 2003, and July 
2004. 

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by August 2002 and thereafter 
readjudicated the claim in a Supplemental Statement of the 
Case dated in July 2003.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on these elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

The RO has provided the veteran with the substance of the 
laws and regulations governing claims for service connection 
as well as the substance of the regulation pertaining to the 
VA's duties to notify and assist in a July 2003 Statement of 
the Case and a July 2003 Supplemental Statement of the Case.  

Service, VA, Social Security, and private medical records 
have been obtained and reviewed.  The veteran has undergone 
VA examinations pertaining to the claims on appeal and all 
the relevant records have been carefully reviewed.  The 
veteran has availed himself of multiple opportunities to 
submit written argument pertinent to the claims and has 
testified in support of his appeal during a February 2002 
hearing at the RO.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims at this point.  

Laws and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Basic entitlement of veterans to compensation for service-
connected disabilities derives from 38 U.S.C.A. § 1131, which 
provides, in pertinent part, for compensation to a "veteran" 
for "disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of war."  38 U.S.C.A. § 1131 (emphasis 
added); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Status as a "veteran" is one of the five elements of a claim 
for service-connection benefits.  See D'Amico v. West, F.3d 
2000 at 9, (Fed. Cir. 2000); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998).  The term "veteran" is defined, in relevant 
part, as "a person who served in the active military, naval, 
or air service."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  In turn, the term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (emphasis added); see 
also 38 C.F.R. § 3.6(a).  

Consequently, in order to establish basic eligibility for 
veterans' benefits based on a period of active duty for 
training, the appellant must show that he was disabled during 
a period of active duty for training due to a disease or 
injury incurred or aggravated in the line of duty.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991) (disability means 
impairment in earning capacity resulting from disease or 
injury and their related conditions).  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease  
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384,  
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a  
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v.  
Derwinski, 2 Vet. App. 492, 495 (1992).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Objective indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 
percent either during active military service in Southwest 
Asia or no later than December 31, 2006.  38 C.F.R. § 
3.317(a).  Signs or symptoms that may be manifestations of 
undiagnosed illness include joint pain.  38 C.F.R. 
§ 3.317(b).

Entitlement to service connection for joint pain in both 
shoulders, to include as due to an undiagnosed illness.

The veteran's service medical records from his first period 
of active service, from December 1965 to January 1967 include 
an extensive history of two pre-service automobile accidents 
in December 1964 and May 1965.  A statement from a private 
physician who treated the veteran after the December 1964 
accident shows that the veteran had pain in both shoulders, 
but no objective findings of injury to the shoulders and no 
diagnosis involving the shoulders.  The veteran's own report 
on the medical history portion of his induction examination 
shows that while he had injured his back, neck, head, and 
right hand during both accidents, the only sequella he had at 
the time of the September 1965 induction examination was 
frequent headaches.  According to the medical history reports 
of his September 1965 induction examination and his October 
1967 separation examination, he reported having had no 
problems with his shoulders.  The remainder of the service 
medical records reflecting his first period of active service 
are entirely negative for injury, complaints, or treatment 
involving the shoulders.

Thus, the veteran is simply mistaken in his assertion that he 
injured his shoulders during an automobile accident while on 
active duty, as the record demonstrates that both automobile 
accidents occurred prior to his active service.  Any 
residuals of these accidents are thus entirely unrelated to 
his military service and would not warrant a grant of service 
connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Reports of periodic medical examinations conducted in 
conjunction with his reserve service between 1967 and 1990 
reflect that while the veteran faithfully reported 
experiencing a head injury during an automobile accident in 
1965, he also continued to deny any shoulder problems.  Upon 
multiple clinical examinations, his upper extremities and 
musculoskeletal system were deemed to have been normal 
throughout this time period.  The report of a May 1991 active 
duty examination reflects that he had reinjured his low back, 
but he reported having no problems involving his shoulders.  
The report of a May 1992 examination, performed nearly a year 
following his discharge from his second period of active 
duty, shows normal upper extremities upon examination, and 
again his own report of having had no problems with a painful 
or trick shoulder.  In the absence of any injury or complaint 
involving the shoulders during service, any theory of 
entitlement to service connection on the basis of aggravation 
of any residual disability from the pre-service automobile 
accidents cannot be logically entertained.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Post-service (post 1992) medical evidence pertaining to the 
veteran's shoulders can be summarized briefly.  Within 
voluminous VA treatment reports, there is no indication of 
complaints or treatment for shoulder pain or a diagnosed 
shoulder problem.  All X-ray studies of record were 
interpreted as showing normal bony structures in the 
shoulders.  Upon two VA examinations, the veteran received a 
diagnosis of chronic left shoulder strain, but with no 
medical linkage to the veteran's periods of active service.  
A VA medical opinion dated in May 2005 relates chronic 
shoulder strain to a motor vehicle accident in service.  
Although the examiner states in this opinion that the claims 
file was reviewed, it would appear that the examiner did not, 
in fact, review the service medical records which 
unequivocally show the automobile accidents occurred prior to 
the veteran's entrance into active service.

Thus, the evidence of record does not contain any written 
record of an in-service injury or event involving the 
veteran's shoulders, either during active duty or during 
active duty for training.  Furthermore, throughout the 
veteran's active and reserve service, his upper extremities 
have been clinically determined to have been normal and he 
himself identified no problems involving his shoulders during 
service.  The only current disability shown in the evidence 
of record is that of shoulder strain, which has only been 
identified by two physicians, not in the context of 
treatment, but in the context of developing evidence to 
support the veteran's claim for compensation.  This shoulder 
strain has not been linked in a competent way to any event 
during service; rather the only linkage to a particular event 
is to an automobile accident prior to service.

The veteran's assertion that his shoulder pain is related to 
heavy lifting during his Desert Shield and Storm service has 
not been corroborated by any medical professional and he 
himself does not possess the requisite expertise to render a 
competent medical opinion on the matter.  Generally, lay 
persons such as the veteran, who are ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of arthritis involving the shoulders, service 
connection for the chronic disease of arthritis may not be 
presumed under law.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

With regard to the veteran's claim that his shoulder pain 
could be a manifestation of an undiagnosed illness related to 
his Persian Gulf service, the Board finds that this theory of 
entitlement fails as well.  To the extent that the veteran 
has a diagnosed disability of chronic shoulder strain, by 
definition, service connection may not be granted under this 
legal provision for a diagnosed disability.  To the extent 
that the veteran has shoulder pain for which a medical 
explanation has not been found, such a disease entity must be 
linked by a medical professional to an undiagnosed illness.  
Such is not the case here.  Either the medical examiners have 
concluded the veteran does not have a shoulder disability, or 
a diagnosis of chronic shoulder strain has been rendered.  
The single etiology opinion links the strain to a pre-service 
injury, rather than to the veteran's Persian Gulf service.  
Therefore, the Board must conclude that the evidence does not 
support the veteran's claim for service connection for an 
undiagnosed illness manifested by shoulder pain.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a disability involving the 
shoulders and the appeal must be denied.


ORDER

Service connection for a disability manifested by joint pain 
in both shoulders is denied.


REMAND

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, but 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16.  

The veteran's representative contends that most of the 
veteran's service-connected disabilities have not been re-
evaluated during the time frame this appeal has been pending 
and that up-dated information would assist adjudicators in 
determining the veteran's schedular entitlement to a total 
disability rating.  

Review of the veteran's claims file reveals that although the 
veteran reports receiving regular medical treatment, recent 
medical records have not been obtained for review by 
adjudicators.

In light of these factors, the Board is of the opinion that 
the veteran's appeal must be remanded to obtain medical 
records reflecting the veteran's condition and medical 
treatment since 2001, during the time period this appeal has 
been pending.  Additionally, a VA examination as to whether 
the veteran is in fact rendered unable to work due solely to 
his service-connected disabilities would be useful.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated the veteran 
for his service-connected disabilities 
since 2001.  After securing the necessary 
release(s), the RO should obtain these 
records for inclusion in the claims file.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran at the St. Petersburg and Tampa 
Bay VA facilities since 2003.  

3.  The veteran should be afforded a VA 
medical examination to evaluate whether 
the veteran is unemployable solely due to 
his service-connected disabilities.  The 
claims folder, including all records 
obtained pursuant to the above requests, 
should be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


